Citation Nr: 1202037	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative right plantar fasciitis with heel spur.

2.  Entitlement to a rating in excess of 20 percent for postoperative left plantar fasciitis with heel spurs.

3.  Entitlement to an initial, compensable rating for bilateral hearing loss. 

4.  Entitlement to an initial, compensable rating for residuals of right toe injury. 

5.  Entitlement to service connection for residuals of a vasectomy.

6.  Entitlement to service connection for degenerative joint disease (DJD)/degenerative disc disease (DDD) of the lumbar spine.

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for chondromalacia of the right knee.

9.  Entitlement to service connection for chondromalacia of the left knee.

10.  Entitlement to service connection for left elbow strain.

11.  Entitlement to service connection for DJD of C5-6 with chronic neck pain.

12.  Entitlement to service connection for radiculopathy of the right shoulder.

13.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C.B.


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions.

In a February 2005 rating decision, the RO, inter alia, granted increased ratings of 20 percent, each, for right and left postoperative plantar fasciitis with heel spurs, effective April 29, 2004.  In February 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2005.

In June 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, DC on the claims for increased ratings for plantar fasciitis with heel spurs of the right and left feet and entitlement to service connection for bilateral hearing loss; a transcript of that hearing is of record.

In an August 2008 rating decision, the RO, inter alia, granted service connection and assigned an initial, noncompensable rating for bilateral hearing loss, effective April 8, 2005.  In a June 2009 rating decision, the RO, inter alia, granted service connection and assigned an initial, noncompensable rating for residuals of right toe injury, effective June 4, 2008.  In the June 2009 rating decision, the RO also denied service connection for residuals of a vasectomy, DJD/DDD of the lumbar spine, hypertension, chondromalacia of the right knee, chondromalacia of the left knee, left elbow strain, DJD of C5-6 with chronic neck pain, radiculopathy of the right shoulder, and gastritis.  In July 2009, the Veteran filed a NOD with the assigned disability ratings for his right toe and bilateral hearing loss, and the denials of service connection.  A SOC was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in December 2009.



In July 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the.  After accomplishing further action, the AMC continued to deny the claims (as reflected in September 2009, March 2010, July 2010, and December 2010 supplemental SOCs (SSOCs)) and returned these matters to the Board for further consideration.

Because the appeal involves disagreement with the initial ratings assigned following the awards of service connection for residuals of right toe injury, and for bilateral hearing loss, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board notes that, while the Veteran previously was represented by Paralyzed Veterans of America, Inc., in November 2010, the Veteran granted a power-of-attorney in favor of private attorney Jeffrey E. Marion with regard to the  appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A review of the claims file reveals that, in January 2011-after the RO's issuance of the December 2010 SSOC, but prior to the RO's certification of the appeal to the Board-the Veteran, through his attorney, submitted private medical evidence relevant to the issues on appeal.  However, the claims file does not reflect that the RO has considered this evidence.  Since that time, the Veteran has submitted more private medical evidence.

Under these circumstances, the Board has no alternative but to remand these matters for RO consideration of the additional evidence received, in the first instance, and to issue SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2011); see also 38 C.F.R. § 20.1304 (2011).

The Board also finds that, prior to readjudication of these matters, further action in compliance with the Board's prior remand is required.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2008 remand, the Board noted that the record raised the possibility of separate ratings for neurological impairment associated with the Veteran's right and left foot disabilities.  The Board determined that further examination, with specific and complete findings regarding any neurological manifestations of the Veteran's service-connected foot disabilities, and an opinion as to the severity of any such manifestations, was needed to fully and fairly evaluate the claims for increased ratings.  The examiner was specifically asked to identify any neurological impairment, as well as the nerve or nerves involved, and whether such impairment is mild, moderate, or severe.  The examiner was also asked to provide an assessment of the overall severity of the veteran's right and left postoperative plantar fasciitis with heel spurs, separate and distinct from his surgical scars and any neurological manifestations found on examination, and to indicate whether the impairment in each foot is moderate, moderately severe, or severe, and whether the Veteran has actual use of each foot.

In April 2009 a VA examination was conducted.  The examination afforded was a general orthopedics examination, and the examiner provided general findings relating to range of motion, pain on motion, weakness, and fatigability.  A brief neurological examination of the lower extremities was conducted, but the examiner offered no findings specific to the Veteran's feet and did not, in any way, address the questions posed by the Board in the July 2008 remand.  Addendum reports were offered in August 2009 and February 2010; however, the additional reports still failed to provide the information sought by the Board, and instead largely pertain to other orthopedic claims on appeal.

Under these circumstances, further examination of the Veteran, with appropriate medical findings, is needed to resolve the claims for higher ratings for right and left foot plantar fasciitis with heel spur.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, he RO should arrange for the Veteran to undergo further VA neurological examination, by an appropriate physician, at a VA medical facility,  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  The RO's adjudication of the claims for higher ratings should include consideration of whether "staged" rating of the Veteran's disabilities (assignment of different ratings for distinct periods of time, based on the facts found) , is appropriate.

As a final matter, the Board notes that in numerous letters and other correspondence, dated from December 2009, March 2010, August 2010, January 2011, and March 2011, the Veteran requested a personal hearing in Washington, DC, in connection with the claims developed since the Board's last remand.  The Board notes that in an additional VA Form 9 submitted in January 2011, the Veteran appears to have initially requested a Board video-conference hearing, then crossed out this request in favor of an in-person Board hearing.  In April 2011, the Veteran then submitted a statement indicating that he wished to withdraw his hearing request.  Just prior to this, however, the Veteran's attorney submitted a letter "writing to confirm" the Veteran's desire for a hearing and inquiring about the status of the request.  Thus, on remand, the RO should request that the Veteran clarify whether he is requesting a Board hearing in connection with these claims, and, if so, what type of hearing is being requested.

The Veteran should also be asked to clarify whether he intends to withdraw from appeal the claims for increased ratings  for his right toe and bilateral hearing loss, and the claim for service connection claim for residuals of vasectomy.  In another additional VA Form 9 received in December 2009, the Veteran indicated that he wished to withdraw these claims from appeal, but subsequent correspondence from the Veteran and his former representative contain further argument on these claims.  The Veteran's intentions with respect to these claims should be clarified on remand.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should request that the Veteran clarify whether he wishes to have a Board hearing in connection with the claims on appeal, and, if so, what type of Board hearing is being requested.  Based on the Veteran's response, the RO should take appropriate action.

2. The RO should request that the Veteran clarify whether he intends to withdraw from appeal the claims for increased ratings  for his right toe and bilateral hearing loss, and the claim for service connection claim for residuals of vasectomy.


3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include X-rays, if warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each foot, the examiner should offer an opinion as to whether the Veteran has any separately ratable neurological manifestations of his right and left postoperative plantar fasciitis with heel spurs.  If any such manifestations are present, the examiner should identify the nerve or nerves involved, and should indicate whether such impairment is mild, moderate, or severe.

The examiner should provide an assessment of the overall severity of the Veteran's right and left postoperative plantar fasciitis with heel spurs, separate and distinct from his surgical scars and any neurological manifestations found on examination, and should indicate whether the impairment in each foot is moderate, moderately severe, or severe, and whether there is actual use of each foot.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increased ratings for right and left plantar fasciitis, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (particularly all that added to the record since the RO's last adjudication of the claims) and legal authority (to include consideration of whether staged rating of any disability for which higher rating is sought is appropriate). 

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


